DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending.

Duty to Disclose
No Information Disclosure Statement has been filed in the instant application. Examiner respectfully reminds Applicant of the duty of disclosure per 37 CFR 1.56 (a).


Response to Amendment
In the Amendment filed on 22 December 2021, Applicant did not respond to the drawing objections (figures 3, 5, 7, 9 and 11A-11C) previously set forth. The drawing objections are repeated below in the Drawings section. Otherwise, the amendment filed, regarding the 112(b) and 102 rejections previously set forth, is fully responsive.
Applicant’s amendments to the claims 1-15 have overcome each and every 112(b) rejections previously set forth. The 112(b) rejections of the claims 1-15 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the 102(a)(1) rejections of the claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Drawings
The drawings, specifically figures 3, 5, 7, 9 and 11A-11C, are objected to because of the quality of the lines and characters.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.

The drawings, specifically figures 3, 5, 7, 9-11C, and 14, are objected to because the text is too small. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.


Claim Objections
Claim 1 is objected to because of the following informalities: “one of the devices” in line 4 should read “one of the plurality of devices”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: “data” in line 2 should read “the data”. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: “wherein the plurality of devices each have a tag” in line 1 should read “wherein each of the plurality of devices has a tag”; and “the tags” in line 2 should read “tags”. Appropriate corrections are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy (US 2016/0173293 A1), hereinafter ‘Kennedy’.

Regarding claim 1, Kennedy teaches:
A context driven automation system, comprising: (Kennedy: [0002], figure 1 “Systems and methods for mapping and controlling network-enabled appliances with a control device are provided herein. One method may comprise collecting spatial information in three dimensions as at least one sensor of the control device is moved within an environment, receiving registration signals from network-enabled appliances in the environment, associating each network-enabled appliance with a respective three-dimensional (3D) position in the environment based on the spatial information, and registering each network-enabled appliance with the control device to create a registration log.”; [0010] “FIG. 1 is a simplified schematic diagram of an automation system.”) [The automation system that controls appliances based on collected spatial information reads on “[a] context driven automation system”.]
a controller having a microprocessor and an electronic database with a plurality of virtual spaces associated with a plurality of devices, (Kennedy: [0003] “In some implementations, the method may also include generating a spatially aware rule set that applies to one or more rooms within the environment based on the spatial information and registration log.”; [0013] “The control device 12 may comprise a processor 32 configured to execute an automation program 34, and the network-enabled appliance 14 may comprise a processor 36 configured to execute an operating program 38. Once executed, the automation program 34 may associate the network-enabled appliances 14 with a respective 3D position in the environment based on the spatial information and in some cases, the respective registration signal 24. The automation program 34 may be configured to register each network-enabled appliance 14 with the control device 12 to create a registration log 40 stored in memory 42. The registration log 40 may include the 3D position and other metadata, such as a name and device type, of each network-enabled appliance 14, which may be included in the registration signal 24 or discovered by other methods. The metadata may include an Internet Protocol (IP) address, media access control (MAC) address, or other proprietary identifier. The 3D position may be an absolute position such as coordinates in three dimensions, and it may also be a relative position with reference to architectural features of the environment 18 and/or positions of other network-enabled appliances 14.”; [0022], figure 3 “FIG. 3 is an example of a graphical user interface (GUI) of the automation system of FIG. 1 for the environment of FIG. 2. The automation program 34 may be configured to generate a digital map 54 of the environment 18 with the spatial information and place a representation of each network-enabled appliance 14 on the digital map 54 based on the respective 3D position.”) [The control device 12 reads on “a controller”, the digital map of rooms read on “a plurality of virtual spaces”, and the network-enabled appliances read on “a plurality of devices”. The memory storing the registration log with 3D position data reads on “an electronic database”.]
the controller being configured to execute one or more automations upon receipt of data from one of the devices, (Kennedy: [0030], figure 4 “At 422, the method 440 may include determining whether a trigger event is detected. If YES (detecting a trigger event), the method may proceed to 424. If NO, the method may end. At 424, the method 440 may include, in response to the trigger event, commanding the network-enabled appliances within the room or rooms according to the spatially aware rule set.”) (Kennedy: [0020] “Furthermore, the automation system 10 may generate the rule set based on the configuration of network-enabled appliances 14 detected and predetermined programming by the manufacturer without receiving any sort of input from the user. For example, the control device 12 may register a smoke detector in the environment 18. The automation program 34 may be configured to detect a trigger event 50. The trigger event 50 may be sensed by one of the network-enabled appliances 14 which then notifies the control device 12, or the source of the trigger event 50 may be other than the network-enabled appliances 14, such as the sensors 16 of the control device 12. In the case of the smoke detector, detection of the smoke from the fire by the smoke detector may be the trigger event 50. In response to the trigger event 50, the automation program 34 may be configured to command the network-enabled appliances 14 within the room or rooms via the communication unit 22 according to the spatially aware rule set. The control device 12 may automatically generate a spatially aware rule set to direct occupants to the nearest safe exit by commanding lights to turn on and an audio system to announce directions over speakers when a fire occurs.”) [The rule sets read on “one or more automations”, applying/executing the spatially aware rule set to command network-enabled appliances reads on “execute one or more automations”, and doing so in response to detecting the trigger event from a registered network-enabled appliance reads on “upon receipt of data from one of the devices”.]
wherein the controller provides a space reference to the one or more automations to achieve a desired result. (Kennedy: [0026] “Other examples of rules may include closing the blinds facing the street outside to prevent offending neighbors based on knowing the content of a movie playing on the TV (e.g. an R rating), the position of the TV relative to the windows, and the position of the windows relative to the street outside. With a positionally aware light sensor or a security camera, positionally aware lighting, and positionally aware blinds, the user may set a desired luminance for a room and the automation system 10 may alter the environment 18 to maintain the luminance, e.g. by setting dimming on lights, opening and closing blinds, etc. Similarly to the smoke detector example described above, smoke detectors going off near a kitchen may trigger a rule to shut off all nearby appliances.”) [The devices, light sensor, the security camera, the lighting, and blinds read on “one or more automations”, the positional information of the devices within the environment read on “a space reference”, and altering the environment to maintain the desired luminance reads on “to achieve a desired result”.] (Kennedy: [0023], figure 1 “Generating the spatially aware rule set may comprise choosing from among a plurality of pre-programmed rules stored in memory 42, based on the configuration of network-enabled appliances 14 detected. The automation program 34 may be configured to compare conditions of the pre-programmed rules, such as types of network-enabled appliances 14 and threshold distances in spatial configurations of the network-enabled appliances 14 that support the rules, with the detected configuration of the network-enabled appliances 14 as determined by the spatial information and registration log 40. Once the spatially aware rule set has been generated, the user input 48 may comprise selecting at least one rule displayed on the GUI 56. For example, a rule list 64 shows the spatially aware rule set automatically generated for the living room and suggested to the user. The user may check or uncheck the individual rules of the rule set to choose which rules to include in the rule set and the rules may be checked or unchecked by default. Selecting a rule may also initiate a visual simulation of the selected rule in the GUI 56 so that the user may easily understand the function and involved network-enabled appliances 14 of the rule.”) [The automation program 34 generating the spatially aware rule set based on the position information or spatial configurations of the appliances provided by the registration log 40 stored in memory 42 reads on “the controller provides a space reference to the one or more automations”.]

Regarding claim 2, Kennedy teaches all the features of claim 1.
Kennedy further teaches:
wherein the controller is configured to pair metadata with data. (Kennedy: [0003] “In some implementations, the method may also include generating a spatially aware rule set that applies to one or more rooms within the environment based on the spatial information and registration log. The method may also include detecting a trigger event, and in response to the trigger event, commanding the network-enabled appliance according to the spatially aware rule set.”; [0013] “The registration log 40 may include the 3D position and other metadata, such as a name and device type, of each network-enabled appliance 14, which may be included in the registration signal 24 or discovered by other methods.”) [The trigger event triggering spatially applicable networked-enabled appliance in the room to be commanded, where spatially applicable networked-enabled appliance in the room is associated with the trigger event, reads on “to pair metadata with data”.]

Regarding claim 3, Kennedy teaches all the features of claims 1-2.
Kennedy further teaches:
wherein the metadata is an IP address. (Kennedy: [0013] “The metadata may include an Internet Protocol (IP) address, media access control (MAC) address, or other proprietary identifier.”)

Regarding claim 4, Kennedy teaches all the features of claims 1-2.
Kennedy further teaches:
wherein the metadata is a tag. (Kennedy: [0017] “As still yet another alternative, the automation program 34 may be configured to read visible tags 46 to determine identifications and recognize and locate the network-enabled appliances 14. The visible tag 46 may be a product label with the name, serial number, or other identification of the product printed thereon.”)

Regarding claim 5, Kennedy teaches all the features of claims 1-2.
Kennedy further teaches:
wherein the metadata is a type of object. (Kennedy: [0013] “The registration log 40 may include the 3D position and other metadata, such as a name and device type, of each network-enabled appliance 14, which may be included in the registration signal 24 or discovered by other methods.”) [The device type reads on “a type of object”.]

Regarding claim 6, Kennedy teaches all the features of claims 1-2.
Kennedy further teaches:
wherein the metadata is a database relationship. (Kennedy: [0013] “The 3D position may be an absolute position such as coordinates in three dimensions, and it may also be a relative position with reference to architectural features of the environment 18 and/or positions of other network-enabled appliances 14.”) [The relative positions amongst the registration log of network-enabled appliances reads on “a database relationship”.]

Regarding claim 7, Kennedy teaches all the features of claim 1.
Kennedy further teaches:
wherein the one or more automations is configured to request metadata. (Kennedy: [0013] “The registration log 40 may include the 3D position and other metadata, such as a name and device type, of each network-enabled appliance 14, which may be included in the registration signal 24 or discovered by other methods.”; [0023] “Generating the spatially aware rule set may comprise choosing from among a plurality of pre-programmed rules stored in memory 42, based on the configuration of network-enabled appliances 14 detected. The automation program 34 may be configured to compare conditions of the pre-programmed rules, such as types of network-enabled appliances 14 and threshold distances in spatial configurations of the network-enabled appliances 14 that support the rules, with the detected configuration of the network-enabled appliances 14 as determined by the spatial information and registration log 40.”) [The automation program 34 reading and using the spatial information and registration log 40 of network-enabled appliances 14 to compare with the rule conditions reads on “to request metadata”.]

Regarding claim 8, Kennedy teaches all the features of claims 1 and 7.
Kennedy further teaches:
wherein the metadata is an IP address. (Kennedy: [0013] “The metadata may include an Internet Protocol (IP) address, media access control (MAC) address, or other proprietary identifier.”)

Regarding claim 9, Kennedy teaches all the features of claims 1 and 7.
Kennedy further teaches:
wherein the metadata is a tag. (Kennedy: [0017] “As still yet another alternative, the automation program 34 may be configured to read visible tags 46 to determine identifications and recognize and locate the network-enabled appliances 14. The visible tag 46 may be a product label with the name, serial number, or other identification of the product printed thereon.”) [The visible tag or the visible label reads on “a tag”.]

Regarding claim 10, Kennedy teaches all the features of claims 1 and 7.
Kennedy further teaches:
wherein the metadata is a type of object. (Kennedy: [0013] “The registration log 40 may include the 3D position and other metadata, such as a name and device type, of each network-enabled appliance 14, which may be included in the registration signal 24 or discovered by other methods.”) [The device type reads on “a type of object”.]

Regarding claim 11, Kennedy teaches all the features of claims 1 and 7.
Kennedy further teaches:
wherein the metadata is a database relationship. (Kennedy: [0013] “The 3D position may be an absolute position such as coordinates in three dimensions, and it may also be a relative position with reference to architectural features of the environment 18 and/or positions of other network-enabled appliances 14.”) [The relative positions amongst the registration log of network-enabled appliances reads on “a database relationship”.]

Regarding claim 12, Kennedy teaches all the features of claim 1.
Kennedy further teaches:
wherein the data is generated by a device. (Kennedy: [0020] “For example, the control device 12 may register a smoke detector in the environment 18. The automation program 34 may be configured to detect a trigger event 50.”) [The smoke detector reads on “a device”.]

Regarding claim 13, Kennedy teaches all the features of claim 1.
Kennedy further teaches:
wherein the data is generated by a cloud device. (Kennedy: [0010], figure 1 “FIG. 1 is a simplified schematic diagram of an automation system. The automation system 10 may comprise a control device 12 for mapping and controlling network-enabled appliances 14. The network-enabled appliances 14 may be so-called smart devices or Internet of Things (IoT) devices, which are physical objects such as appliances with computing devices embedded therein.) [The IoT device reads on “a cloud device”.]

Regarding claim 14, Kennedy teaches all the features of claim 1.
Kennedy further teaches:
wherein the data is generated from user action. (Kennedy: [0026] “With a positionally aware light sensor or a security camera, positionally aware lighting, and positionally aware blinds, the user may set a desired luminance for a room and the automation system 10 may alter the environment 18 to maintain the luminance, e.g. by setting dimming on lights, opening and closing blinds, etc.”) [The user setting the desired luminance for the room reads on “user action”.]

Regarding claim 15, Kennedy teaches all the features of claim 1.
Kennedy further teaches:
wherein the data is generated by an API. (Kennedy: [0032] “In some embodiments, the methods and processes described herein may be tied to a computing system of one or more computing devices. In particular, such methods and processes may be implemented as a computer-application program or service, an application-programming interface (API), a library, and/or other computer-program product.”)

Regarding claim 16, Kennedy teaches all the features of claim 1.
Kennedy further teaches:
wherein the plurality of devices each have a tag and the electronic database associates the tags of the plurality of devices with the plurality of virtual spaces to associate the plurality of virtual spaces with the plurality of devices and the one or more automations use the space associated with the device from which the data was received to achieve the desired result. (Kennedy: [0017] As still yet another alternative, the automation program 34 may be configured to read visible tags 46 to determine identifications and recognize and locate the network-enabled appliances 14. The visible tag 46 may be a product label with the name, serial number, or other identification of the product printed thereon. The automation program 34 may, for example, include a text recognition algorithm to read the visible tag 46 from image data captured by one or more of the cameras. The automation program 34 may also be configured to recognize the network-enabled appliances 14 with machine vision techniques such as object recognition, using the image data from the cameras. Reading visible tags 46 or recognizing objects in this manner may provide backwards compatibility for legacy devices using old and/or proprietary protocols, as well as new devices developed after the control device 12 and automation program 34. For device identification methods such as receiving IR or visible light signals and reading visible tags, the control device 12 may use the “pre-loaded” or downloaded device definitions to compare sensed data to known data and more accurately identify various network-enabled appliances 14.”; [0028], figure 4 “As one example, at 408, the method 440 may include reading visible tags to recognize the network-enabled appliances. As another example, at 410, the method 440 may include recognizing the network-enabled appliances with machine vision techniques.) [The visible tag that is read to identify various network-enabled appliances, as illustrated in figure 4 (step 408), reads on “a tag”. The remaining limitations are illustrated in figure 4 process 400, and also are discussed in the claim 1 above.]

Regarding claim 17, Kennedy teaches all the features of claims 1 and 16.
Kennedy further teaches:
wherein the one or more automations use the tags to achieve the desired result. (Kennedy: [0026], figure 4 “Other examples of rules may include closing the blinds facing the street outside to prevent offending neighbors based on knowing the content of a movie playing on the TV (e.g. an R rating), the position of the TV relative to the windows, and the position of the windows relative to the street outside. With a positionally aware light sensor or a security camera, positionally aware lighting, and positionally aware blinds, the user may set a desired luminance for a room and the automation system 10 may alter the environment 18 to maintain the luminance, e.g. by setting dimming on lights, opening and closing blinds, etc. Similarly to the smoke detector example described above, smoke detectors going off near a kitchen may trigger a rule to shut off all nearby appliances.”) [The commanding of network-enabled appliances within rooms according to spatially aware rule set based on read visible tags, as illustrated in figure 4 (step 408 and step 424), reads on “achieve the desired result”.]



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116